Citation Nr: 0932726	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  03-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2002 and later by 
the Department of Veterans Affairs (VA) Reno, Nevada, 
Regional Office (RO).   The Veteran's claims subsequently 
came under the jurisdiction of the RO in St. Petersburg, 
Florida, and more recently, the RO in Roanoke, Virginia.  

In a decision of December 2006, the Board denied service 
connection for hepatitis C, and reopened and denied a claim 
for service connection for PTSD.  The Veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2008, the Veteran (through his 
attorney) and the Secretary of Veterans Affairs filed a joint 
motion to vacate the Board's decision and remand the case for 
further action.  The Court granted that motion in April 2008.  

The Board remanded the case for further development of 
evidence in August 2008.  The requested development has since 
been complete, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat and the record does 
not include credible supporting evidence verifying the 
occurrence of the Veteran's claimed in-service stressors 
including a personal assault.

2.  The Veteran did not develop hepatitis C until many years 
after discharge from service and this disease is unrelated to 
the Veteran's service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  Hepatitis C was not incurred in or aggravated by the 
Veteran's active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO mailed the Veteran letters in March 2002, June 2003, 
January 2005 and October 2008 that notified him of its duty 
to assist him in obtaining pertinent evidence and medical 
records to support his claims as well as requested that he 
submit any supporting medical records from private treatment.  
Additionally, the RO informed the Veteran as to what the 
evidence must show to establish entitlement.  The October 
2008 letter specifically addressed evidence which may be 
submitted to demonstrate the occurrence of a personal or 
sexual assault.  That letter also included the information 
required under Dingess.  The RO also requested that the 
Veteran identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  The letters satisfy the duty to 
notify.  The Board notes that subsequent to the issuance of 
the letters, the Veteran was afforded an opportunity to 
submit evidence and his claim was subsequently readjudicated.  
Therefore, there was no prejudice due to the timing of the 
letters.  

The record also reflects that the Veteran's service medical 
records and VA medical records have been obtained.  The 
Veteran's Social Security Administration medical records have 
also been obtained.  The Veteran has provided testimony at a 
hearing before the undersigned Veterans Law Judge.  A VA 
examination was performed, and a relevant medical opinion was 
obtained.  The Veteran has submitted private medical records, 
lay statements and articles from the internet in support of 
his claims.  The Veteran has not identified any other medical 
records or evidence pertinent to his claims.  The Board is 
similarly unaware of any outstanding pertinent evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements discussed above.

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

The Veteran claims that he has PTSD due to a personal assault 
stressor during service.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

When a PTSD claim is based on an assertion of in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

The Veteran's service medical records, including the April 
1973 discharge examination report, show no findings or 
complaints related to a psychiatric disability or to a sexual 
assault.  The Veteran first submitted a claim for service 
connection for PTSD in November 1989.  At that time he 
claimed that he had PTSD due to hearing helicopters and 
gunfire while on his ship off of Vietnam.  He also claimed 
that he had PTSD due to seeing the wounded that were brought 
on board his ship.  There was no mention of a personal or 
sexual assault in service.  The records do not show that the 
Veteran experienced combat while his ship was in the waters 
off of Vietnam.  Since the Veteran did not engage in combat, 
service connection for PTSD requires verification of any 
alleged in-service stressors.  

On VA examination in May 1997, the Veteran reported that his 
parents divorced when he was five years old after his father 
sexually abused him.  The Veteran stated he had problems with 
fighting constantly, that he was expelled from school in the 
8th grade and had to be taken to another school.  He further 
reported that he was involved with a great deal of vandalism, 
starting fires, and creating other problems for which he was 
referred to the Juvenile Court.  The Veteran reported that he 
drank heavily in service and that he had eight or nine 
Article 15's.  He reported a summary court martial.  He said 
that he was in Vietnam for three months, but did not refer to 
any traumatic events there.  The Veteran reported that after 
service he had been in jail twice, once for stealing and once 
for being with some guys when they were selling drugs.  The 
Veteran stated that he had been using cocaine regularly.  
When asked as to how he could afford to use cocaine, as it is 
expensive and he didn't have any income, the Veteran stated 
that his girlfriend was selling her body and she was 
maintaining both of them.  The examiner noted that the 
Veteran had all the characteristics of a borderline 
personality, being impulsive in the area of alcohol and 
drugs, having several suicidal attempts, and frequent 
suicidal and homicidal thoughts.  The Veteran admitted to 
having difficulty in controlling his anger.  The examiner 
stated that the Veteran's main psychiatric problem was his 
severe borderline personality disorder.  The diagnoses 
included alcohol and cocaine addiction and dysthymic disorder 
secondary to the alcohol and cocaine abuse.

VA medical records show treatment for anxiety since May 1984.  
VA records from 1995 show complaints of PTSD.

In September 2003, the Veteran stated that he did not have 
PTSD due to combat, but only from military sexual trauma.  
The VA medical records include diagnoses of PTSD that are 
attributed to the alleged sexual assault.  

At the September 2006 hearing, the Veteran asserted that he 
had PTSD due to being assaulted while in the Marines.  The 
Veteran testified that he was sexually assaulted between 
August and October 1972 by three fellow Marines because he 
could not repay money he owed to these people.  The Veteran 
stated that he did not tell any medical personnel about the 
assault until 1995.  He reported that he requested a transfer 
out of his unit after the sexual assault.  The Veteran's 
representative asserted that the Veteran's failure to qualify 
with the M-16 rifle on August 4, 1972, his receiving 
disciplinary action for a dirty uniform on August 23, 1972, 
and his unauthorized absence on December 28, 1972, was 
reflective of changes in behavior caused by the sexual 
assault.

The Veteran's service personnel records do reveal that the 
Veteran received disciplinary actions, that he underwent a 
court martial in January 1973, and that he was discharged due 
to unfitness for military duty.  The personnel records also 
indicate that the Veteran borrowed money from many people in 
service and did not pay them back.  However, the personnel 
records indicate that the Veteran showed a lack of interest 
for himself, his fellow Marines and for rules and 
regulations, before the alleged personal assault in the 
summer of 1972.  A statement of J.A.Z indicates that the 
Veteran had such behavior from April 1972.  A statement of 
H.N. indicates that the Veteran thought that he was above 
many requirements of the military, that the Veteran had an 
excuse for not accomplishing even the most rudimentary task, 
and that the Veteran had a lackadaisical attitude.  The court 
martial judge found that the Veteran frequently demonstrated 
a wanton disregard for rules and regulations and that his 
constant disciplinary problems established that he was an 
unproductive and constant hindrance to all in the chain of 
command that he served.

The Board has considered the lay statements submitted by the 
Veteran from a counselor (January 2003), from the Veteran's 
current wife (June 2003), and from the Veteran's son (August 
2004), all report that the Veteran attributed his psychiatric 
disability to being assaulted in service.  However, these 
affiants are only repeating what the Veteran has told them.  
They have not provided any information to VA other than that 
which has already been supplied by the Veteran.  Furthermore, 
none of the affiants have indicated that they knew the 
Veteran during service.  Since none of the affiants knew the 
Veteran when he was in service they have no credibility as to 
being able to corroborate what happened to the Veteran during 
his service.  

The Veteran also submitted a June 2003 lay statement from a 
friend.  This friend said that he knew the Veteran during 
service and that he had received a letter from the Veteran at 
that time stating that the Veteran had been jumped by some 
Marines, and that he feared for his life.  The friend also 
stated that the Veteran had changed after he was discharged 
from service in 1973.  While this friend asserts that he knew 
the Veteran during his service, the Board finds that his 
statement has limited probative value.  The friend's 
statement was drafted in response to the claim for benefits 
and was submitted without the benefit of the letter he 
relates receiving from the veteran while in service.  
Additionally, the evidence shows that the Veteran's 
antisocial behavior was present prior to service, during 
service, and after service.  This tends to indicate that the 
Veteran's character did not change as a result of service.  
Accordingly, the friend statement does not provide credible 
evidence that the Veteran experienced the alleged personal 
assault during service.

In this case there is no evidence contemporary to the 
Veteran's service that corroborates the Veteran's alleged 
stressor of being sexually assaulted by three men.  The 
service medical records do not indicate that the Veteran had 
any psychiatric problems and do not indicate that the Veteran 
experienced a sexual assault.  Contrary to the Veteran's 
contentions, the service personnel records do not corroborate 
the Veteran's claimed stressor.  While these records show a 
transfer during service, there is no indication that the 
transfer was requested by the Veteran.  The service personnel 
records reveal a continuing disregard of rules and 
regulations.  The personnel records do not indicate that the 
Veteran had sudden behavior changes.  These records indicate 
that the Veteran was a problem to his company all along.  
Furthermore, these records show that the Veteran's 
substandard behavior was noted many months before the alleged 
personal assault that the Veteran stated occurred between 
August and October 1972.  Furthermore, the May 1997 VA 
examination report indicates that the Veteran had a history 
of antisocial behavior prior to service similar to that shown 
in service.  The Veteran notes that his service medical 
records show that he received sutures of the face and had 
trauma to tooth #7.  He therefore, argues that this 
corroborated his assertion of being sexually assaulted in 
service.  However, there is no credible link between the 
sutures of his face and the trauma to his tooth and his 
assertion of being sexually assaulted.  The Board observes 
that his report of being sexually assaulted in service did 
not initially include a report of requiring sutures of the 
face and trauma of tooth # 7.  This inconsistency raises 
questions as to the credibility of the Veteran's assertion of 
being sexually assaulted in service.

The Board also remanded the case for the purpose of obtaining 
a medical opinion regarding whether there were any behavioral 
changes in service which were indicative of the occurrence of 
a personal assault stressor.  The report of a PTSD 
examination reflects that the claims file was reviewed.  It 
was noted that the Veteran had some financial problems in 
service, plus an Article XV due to having dirty uniforms and 
not being on the post on time.   The examiner also noted that 
the Veteran had a legal history after service which included 
driving under the influence, and spending four years in jail, 
felonious assault and possession of drugs.  Regarding the 
claimed personal assault, the Veteran reported that he owed 
guys some money and they got drunk and physically and 
sexually assaulted him.  Following mental status examination, 
the VA examiner stated that "This examiner finds that this 
man cannot clearly state any particular behavioral change at 
present that could be attributable to his alleged sexual 
assault."  The examiner also noted that the presenting 
symptoms were not consistent with those typically reported by 
individuals with PTSD.  The examiner stated that major 
depressive disorder had been the diagnosis in the past and 
continued to be much more consistent with the findings made 
by prior clinicians, examiners and objective and inferential 
findings.  The examiner concluded that "the statements made 
on such appeal are quite compelling in regards to 
insufficient evidence to consider the findings of changes in 
behavior consequent to his alleged sexual assault, suggestive 
of any trauma with emotional aftermath..."  The examiner 
further stated that in light of the lack of specific evidence 
including the fact that a stressor has not been conceded, 
made him unable to make a diagnosis of PTSD except "BY VA 
RECORDS ONLY."  

The Board finds that the service medical records, service 
personnel records, and post service medical records prior to 
1995 are more probative than the Veteran's contentions and 
more probative than the statements of the Veteran's friend, 
counselor, and family members.  The most probative evidence 
of record does not support the Veteran's claim that he 
experienced a sexual assault stressor during service.  Since 
there is no credible supporting evidence of the Veteran's 
claimed in-service stressor, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.

II.  Entitlement To Service Connection For Hepatitis C.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

At his September 2006 hearing the Veteran asserted that he 
has hepatitis C due to his military service.  He testified 
that he had a sexually transmitted disease during service, 
that he was sexually assaulted during service, and that he 
received air gun inoculations during service.  The Veteran 
asserted that he must have developed hepatitis C from one of 
these factors during service.  The Veteran maintained that 
his service medical records were incomplete.  The Veteran 
further pointed out that a VA physician had expressed an 
opinion that the Veteran developed hepatitis C due to the air 
gun inoculation in service. 

A review of the service medical records does not reveal that 
those records are incomplete.  Additionally, these records do 
not indicate that the Veteran experienced any sexually 
transmitted diseases during service or that he developed 
hepatitis during service.  The post service VA medical 
records indicate that the Veteran was first diagnosed with 
hepatitis C in 1997.   

The Veteran was examined at Southeast Mental Health Center 
Services in September 1996.  The Veteran reported that he had 
been abusing alcohol since age 18 and drugs since age 20.  
The Veteran reported using several drugs, and his current 
drug of choice was crack cocaine.  The Veteran denied 
intravenous drug use.  The Veteran reported that his second 
marriage in 1984 was to a former prostitute.  The Veteran 
noted that he got divorced in 1988.  In 1994, he became 
involved with another woman, who also engaged in 
prostitution.  The diagnoses were major depression with 
psychotic features, substance dependence, and history of 
chronic PTSD.

A January 1997 VA outpatient record indicates that the 
Veteran had polysubstance abuse (cocaine and alcohol).  A 
March 1997 VA outpatient record indicates that the Veteran 
reported that he drank heavily between the ages of 18 and 30.  
An October 1997 discharge examination report notes that the 
Veteran was incarcerated from 1987 to 1992 for a variety of 
charges.  It was noted that upon admission, testing revealed 
the Veteran to have hepatitis C.

A September 2004 VA treatment record indicates that the 
Veteran was treated for hepatitis C.  The VA physician noted 
that he had reviewed the Veteran's chart and based on the 
paucity of risk factors presented to him, it was his 
professional opinion that the Veteran was infected while in 
the military most likely due to air gun immunizations.

In January 2006, the VA physician who provided the September 
2004 opinion again commented on the origin of the Veteran's 
hepatitis C disability.  He noted that in June 2004, the 
Veteran gave a clear history of one sexually transmitted 
disease episode while in the military and pointed out that 
such is recognized as a risk factor for the acquisition of 
the disease.  The physician noted that the Veteran denied use 
of intravenous drugs or having any other blood exposure, and 
also denied use of intranasal cocaine.  The Veteran did admit 
to cocaine use but said that he only smoked it.  The VA 
physician stated that alcohol and valium abuse were not 
recognized risk factors for the transmission of hepatitis C 
infection unless they led to intravenous drug use.  He 
further noted that cocaine snorting had also been recognized 
as a risk factor, but not cocaine smoking.  The VA physician 
further noted that air gun immunizations were not recognized 
as a risk factor for hepatitis C infections.  

In January 2006, the Veteran submitted articles from the 
internet.  These articles indicated the possibility of 
hepatitis being spread by the use of jet injector 
immunizations.

While the Veteran has submitted medical literature noting 
that hepatitis may be spread through inoculations performed 
with the use of jet injectors, the Board points out that the 
medical literature presented by the appellant is general in 
nature, and does not address the specific situation involving 
the Veteran's condition and a possible link to his period of 
service.  Therefore, the articles cannot be said to contain 
medical opinion demonstrating that the Veteran's hepatitis  
was attributable to exposure in service.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  See also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).  Furthermore, while a VA 
physician provided an opinion in September 2004 that the 
Veteran developed hepatitis C due to air gun immunization, 
this same physician stated in January 2006 that air gun 
immunization was not a recognized risk factor.  Since the 
more recent opinion reflects the doctor's most up to date 
review of the medical literature, the Board finds that the 
more recent opinion of the VA physician carries more weight.  
Consequently, the Board finds that the Veteran's current 
hepatitis C disability does not result from the Veteran's 
alleged air gun immunizations during service.

The January 2006 VA physician statement does state that the 
Veteran gave a history of a sexually transmitted disease 
during service and noted that this was a risk factor for 
hepatitis C infection.  The physician further noted that the 
Veteran denied other risk factors, such as blood 
transfusions, cocaine snorting, and IV drug use.  While this 
seems to indicate that the VA physician thought that the 
Veteran's hepatitis C developed as a result of service, the 
probative value of a physician's statement is dependent upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion.  See Bloom v. West, 12 Vet. 
App. 185 (1999).  In this case, the Board finds that the 
portion of the January 2006 opinion that indicates the 
Veteran's hepatitis C is related to an STD in service is not 
probative.  The Board notes that the service medical records 
do not substantiate the Veteran's claim that he experienced 
an STD during service.  A medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Furthermore, the January 2006 statement does not 
take into consideration that since discharge from service the 
Veteran has spent several years in jail, or that the Veteran 
had a wife, and later a girlfriend, who were both 
prostitutes.  To attribute the hepatitis C to a single 
unsubstantiated incident of a sexually transmitted disease in 
service as opposed to the long term relationships with 
prostitutes after service would be speculative at best.  

Finally, in the remand of August 2008, the Board requested 
that a VA examiner offer an explanation between differing 
conclusions contained in 2004 and 2006 VA medical opinions.  
The report of a VA medical opinion dated in December 2008 
reflects that a VA physician reviewed the entire claims file, 
and did a review of recent literature.  The examiner noted 
that another VA examiner in June 2004 stated that the Veteran 
had a sexually transmitted disease in service and concluded 
that  could have been a source of hepatitis infection.  The 
same physician also stated in June 2004 that an air gun 
vaccination was a likely source for the infection.  It was 
noted that at that time the Veteran denied all substance 
abuse.  In 2006, the same VA examiner who had given the 
opinions in 2004 concluded that it was unlikely that the 
infection was from an air gun infection.  The VA report 
reflects that at that time medical literature believed that 
although it was biologically feasible to pass hepatitis via a 
vaccination gun, the sum of all testing done failed to show a 
clear connection between the vaccination guns and the passage 
of the hepatitis virus.  The VA examiner in 2008 stated that 
he felt that this latter summation of data about these 
studies had been accepted, and that the vaccine gun was 
unlikely to pass the hepatitis virus.  In essence, the VA 
examiner in 2008 explained that the difference in opinion 
between the 2004 VA opinion and the 2006 VA opinion resulted 
from studies that came out between those dates which weighed 
against a belief that an air gun vaccination would result in 
hepatitis infection.  With regard to whether the Veteran 
contracted the virus during a sexually transmitted infection 
while on leave in service, the examiner stated that it was 
possible to pass hepatitis virus during sexual intercourse, 
but unlikely with a single exposure.  In his conclusions, the 
examiner further stated that in weighing the evidence, it 
seemed less likely that the hepatitis C was contracted by the 
vaccine gun or a single sexual contact.  Therefore, the 
examiner concluded that it seemed less likely than not that 
the hepatitis C was secondary to service.  

The Board finds that the most probative medical evidence 
indicates that the Veteran did not develop hepatitis C due to 
service.  The service medical records do not indicate that 
the Veteran had a sexually transmitted disease, blood 
transfusions, or tattoos during service.  Additionally, the 
post service medical records show extensive drug abuse and 
exposure to prostitutes.  The VA examination report of August 
2008 which weighs against the claim is clearly the most 
probative and convincing as it is based on a complete 
understanding of the facts and history, as well knowledge of 
the most recent studies regarding methods of contracting 
hepatitis C.  The Board finds that there is no convincing 
medical evidence showing that the Veteran developed hepatitis 
C due to service.  Under the circumstances in the instant 
case, the Board must find that the preponderance of the 
evidence is 



	(CONTINUED ON NEXT PAGE)


against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


